DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.
 	Claims 1-6, 8-10, 12, 15-28, 37-43, and 53 have been cancelled.  
	Claims 7, 11, 13, 14, 29-36, 44-52, and 54-72 are pending and under examination.

2.	The nonstatutory double patenting rejection of claims 7, 11, 13, 14, 29-36, 44-52, 54-72 as being unpatentable over claims 1-21 of U.S. Patent No. 9,840,719, in view of both Wolf et al. (U.S. Patent No. 8,609,088) and Zhang et al. (Human Gene Therapy, 2012, 23: 460-472) is withdrawn in view of the terminal disclaimer filed on 12/9/2020.  The terminal disclaimer was approved on 12/14/2020.


Claim Objections
3.	Claims 1, 11, and 14 are objected to because of the recitation “the AAV capsid sequence of SEQ ID NO: 5”.  Appropriate correction to “the AAV capsid having the amino acid sequence set forth by SEQ ID NO: 5” is required.

4.	Claim 14 should recite “(a) providing a recombinant AAV particle comprising the AAV capsid having the amino acid sequence set forth by SEQ ID NO: 5 and a recombinant genome”.  Appropriate correction is required.

5.	Claim 29 is objected to because of the recitation “wherein said heterologous polynucleotide sequence, or said enzyme involved in a lysosomal storage disease is expressed”.  Appropriate correction to “wherein said enzyme involved in the lysosomal storage disease is expressed” is required.

6.	Claim 31 is objected to because of the recitation “a lysosomal storage disease”.  Appropriate correction to “the lysosomal storage disease” is required.

7.	Claim 35 is objected to because of the recitation “the tissue or organ of said mammal comprises liver”.  Appropriate correction to “the organ of said mammal is liver” is required.

8.	Claim 46 is objected to because of the recitation “by incubation”.  Appropriate correction to remove this recitation rom the claim is required.


10.	Claim 66 is objected to because of the recitation “a VP1 capsid protein” having the amino acid sequence of SEQ ID NO: 5”.  Appropriate correction to “the VP1 capsid protein” is required.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially
created doctrine grounded in public policy (a policy reflected in the statute) so as
to prevent the unjustified or improper timewise extension of the “right to exclude”
granted by a patent and to prevent possible harassment by multiple assignees. A
nonstatutory double patenting rejection is appropriate where the conflicting
claims are not identical, but at least one examined application claim is not
patentably distinct from the reference claim(s) because the examined application
claim is either anticipated by, or would have been obvious over, the reference
claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998);
In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi,
759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,
214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or
1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which
may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 

12.	Claims 7, 11, 13, 14, 29-36, 44-52, 54-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-64 of U.S. Patent No. 10,799,566 (filed as Application 15/191,357), in view of both Wolf et al. (U.S. Patent No. 8,609,088) and Zhang et al. (Human Gene Therapy, 2012, 23: 460-472).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same rAAV particle and a method of treatment by using the rAAV particle.  It is noted that SEQ ID NO: 4 recited in the patent claims is identical to the instant SEQ ID NO: 5 (see the Sequence Alignment of record).  The ITR, UTR, promoter/enhancer, and polyadenylation sequences set forth by the specific SEQ ID NOs: recited in the application claims anticipate the genus recited in the instant claims.  The instant specification defines that the AAV particle comprises a stuffer sequence or an intron ([0018]-[0019]; [0024]).  The patent claims recite that the heterologous polynucleotide encodes Factor IX, not an enzyme involved in a lysosomal storage disease.  However, recombinant AAV particles were used in the prior art to deliver diverse therapeutic proteins to treat diverse diseases, including lysosomal storage diseases such as Pompe disease (see Wolf, Abstract, column 1, lines 15-30, column 2, line 29 through column 3, line 35, Example II; see Zhang et al., Abstract).  Modifying the rAAV particle recited in the patent claims by replacing Factor IX with an enzyme involved in a lysosomal storage disease and further use the resultant .

	The applicant argues that Wolf and Zhang do not teach or suggest that the rAAV particles recited in the patent claims could be used to deliver enzymes involved in lysosomal storage diseases.
	This is not found persuasive.  Based on the teachings of Wolf and Zhang, one of skill in the art would have reasonably concluded that rAAVs could be used to deliver enzymes involved in lysosomal storage diseases.  Thus, using the rAAV recited in the patent claims to deliver enzymes involved in lysosomal storage diseases would have been obvious.
	For the same reasons, the argument that the examiner used impermissible hindsight is not found persuasive.

	The applicant argues that Zhang does not teach or suggest to substitute the AAV8 capsid with any other AAV capsid.
	This argument is not material to the instant rejection because the instant rejection is not based on such a substitution.

The applicant argues that Wolf teaches intranasal delivery and there is no evidence in Wolf or Zhang that AAV particles comprising the capsid set forth by SEQ ID NO: 5 could be used to deliver enzymes intranasally.
.

13.	Claim 7, 11, 13, 14, 29-36, 44-52, 54-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,640,785 (filed as Application No. 14/360,151), in view of both Cheng et al. (Gene Therapy, 2003, 10: 1275-1281) and Manno et al. (Nature Medicine, 2006, 12: 342-347).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set claims encompass an rAAV particle encoding an enzyme involved in a lysosomal storage disease.  The patent claim 23 defines that the capsid 
is at least 95% identical to rh74 capsid.  Since the instant SEQ ID NO: 5 is at least 95% identical to rh74 capsid (see the instant specification, [0186]-[0187]), the patent claims encompass the rAAV recited in the instant claims.  The instant specification defines that the rAAV particle is formulated with a surfactant ([0153]).  The specific species of chemically modified/mutated empty capsid recited in the patent claims anticipates that genus of empty capsids recited in the instant claims.  The patent specification defines that the AAV particle comprises ITRs (column 12, lines 14-30).  The patent claims do not recite a liver specific enhancer-promoter such as ApoE-hAAT.  Cheng et al. teach expressing enzymes involved in a lysosomal storage disease in liver by using AAVs 

No arguments were presented by the applicant.

14.	Claim 7, 11, 13, 14, 29-36, 44-52, 54-71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 107, 117, 118, 121, 123, 125-132, 136, and 137 of copending Application No. 15/462,660 (reference application), in view of both Wolf et al. and Zhang et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same recombinant AAV particle and a method of treatment by using the recombinant AAV particle, wherein the recombinant viral particle comprises a capsid at least 95% identical to rh74 capsid or to SEQ ID NO: 28.  It is noted that SEQ ID NO: 5 recited in the instant claims is at least 95% identical to rh74 capsid (see the instant specification, [0186]-[0187]).  It is also noted that SEQ ID NO: 28 recited in the application claims is identical to the instant SEQ ID NO: 5 (compare SEQ ID NO: 28 disclosed on p. 99 of the application specification with SEQ ID NO: 5 disclosed on p. 48-49 of the instant specification).  The application specification defines that the AAV particle comprises UTRs such as poly-A ([0079]) and that the liver specific enhancer-.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The arguments have been considered but not found persuasive because the instant rejection is not the only rejection remaining in the instant case.

15.	Claim 7, 11, 13, 14, 29-36, 44-52, 54-71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20-28, 31, 32, 35, 37-39, 42, 44, 46, 49-51, 53, 55-58, 60, 61, 68, 69, and 75 of copending Application No. 15/772,025 (reference application), in view of both Wolf et al. and Zhang et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same recombinant AAV particle and a method .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The arguments have been considered but not found persuasive because the instant rejection is not the only rejection remaining in the instant case.

16.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ILEANA POPA/Primary Examiner, Art Unit 1633